Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Lee Wilson, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the dis*254trict court. United States v. Wilson, No. 1:09-cr-00028-W0-1 (M.D.N.C. Apr. 12, 2013); see United States v. Black, 737 F.3d 280, 287 (4th Cir.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the máterials before this court and argument would not aid the decisional process.

AFFIRMED.